SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

501
CA 10-02492
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


FERNANDO VAZQUEZ, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

MAIN STREET, USA REAL ESTATE GROUP A, LLC,
DEFENDANT-APPELLANT.


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL),
FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, OSWEGO (DOUGLAS M. MCRAE OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered March 11, 2010 in a personal injury action.
The order, among other things, granted plaintiff’s cross motion for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed with costs for reasons stated in the decision at
Supreme Court.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court